Citation Nr: 0320407	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  02-06 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $3,019.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to July 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2002 decision of the Committee on 
Waivers and Compromises (Committee) at the VA Regional Office 
(RO) in Nashville, Tennessee.  


REMAND

The veteran and his representative advance on appeal that the 
alleged overpayment of VA disability pension benefits in the 
amount of $3,019 was not properly created.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when a debtor requests waiver of an overpayment and 
also asserts that the underlying debt is invalid, the VA must 
resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Further, the question of whether the overpayment at 
issue was properly created is inextricably intertwined with 
the issue pertaining to the veteran's entitlement to waiver 
of recovery of the overpayment.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.  

Additionally, the Committee, in its February 2002 decision, 
referred to the veteran's financial status report.  However, 
such report was not present in the claims file. Accordingly, 
this case is REMANDED for the following action: 

1.  The RO should place the veteran's 
financial status report in the veteran's 
claims file.  If the financial status 
report referred to cannot be located, a 
new financial status report should be 
requested from the veteran.

2.  The RO should adjudicate the 
veteran's claim, specifically addressing 
the issue of the validity of the creation 
of the overpayment indebtedness.  

3.  If the determination on the validity 
issue is adverse to the veteran and he 
files a timely notice of disagreement, 
the veteran should be provided a 
statement of the case.  If applicable, 
governing criteria regarding 
administrative error should be provided, 
including 38 U.S.C.A. § 5112(b)(9)(10) 
and 38 C.F.R. § 3.500(b)(2).  The veteran 
should then be given the appropriate 
opportunity to perfect an appeal by 
filing a timely and adequate substantive 
appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




